Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 6, 8, 12, 14 and 19 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, AND to overcome the non-statutory double patenting rejection described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Bashandy (US 10,764, 146 B2, hereinafter Bashandy ‘146) in view of Dutta (US 20130266012 A1).

Regarding Claims 1-20, the claims are not patentably distinct with Bashandy ‘664 and are obvious in view of Dutta. See the following comparison table. The difference of relevant claims between instant applicant and Bashandy ‘146 are underlined, and the differences are obvious in view of Cha (see the discussion following the table).

Table 1 Non-Statutory Double Patenting
	
Instant Application 16/997,129
Parent Patent 10,764,146
1, A method comprising: 

a node receiving a packet;  
the node attaching a segment ID stack to the packet, 

wherein the segment ID stack comprises a first segment ID and a service segment ID, 











the node forwarding the packet towards the other node after attaching the segment ID stack to the packet. 



a node receiving a packet with an attached segment ID stack, 


wherein the segment ID stack comprises a first segment ID, a second segment ID, and a service segment ID, 



wherein the second segment ID corresponds to another node, and 


wherein the node and the other node are in a network of nodes;  

the node processing the packet in accordance with the service;  the node forwarding the packet after it is processed. 



    8, The method of claim 1 further comprising: the node accessing a forwarding table using the second segment ID to read an interface identifier 
mapped thereto;  the node forwarding the packet with attached segment ID stack to a neighbor node via an interface identified by the interface identifier. 

3, The method of claim 1 wherein the node is an ingress edge node of a network of nodes that provides communication connectivity between first and second customer edge routers, and wherein the ingress edge node receives the packet from the first customer edge node. 

Dutta discloses about edge node, see:
[0044] As depicted in FIG. 1, a traffic stream (e.g., a video or other data stream) is communicated from a source node, illustratively, LSR 110-1 to a destination node, illustratively, LSR 110-7 via one or more Label Switched 
Paths (LSPs) through various intermediate nodes 110.  For example, a first LSP may originate at source node 110-1 and pass through node 110-3 and terminate at node 110-6 with Edge LSR 110-7 being the destination node.  Similarly, a second LSP may originate at source node 110-1 and pass through node 110-2 and terminate at node 110-5 with Edge LSR 110-7 being the destination node.

4, The method of claim 1 wherein the first segment ID comprises a nodal segment ID. 

4, The method of claim 1 wherein the first segment ID comprises a nodal segment ID. 

5, The method of claim 1 wherein the first segment ID comprises an adjacency segment ID. 

    5, The method of claim 1 wherein the first segment ID comprises an adjacency segment ID.
6, The method of claim 1: 

wherein the segment ID stack comprises a second segment ID;  


wherein a pointer is attached to the packet, wherein the pointer points to the second segment ID when the packet is forwarded the other node. 

6, The method of claim 1: 

wherein the packet comprises a pointer that 
points to the first segment ID when the packet is received by the node;  

wherein the method further comprises modifying the pointer so that it points to the second segment ID before the forwarding;  wherein the packet is forwarded with the segment ID stack attached to it. 



7, The method of claim 1 wherein the service comprises deep packet inspection.
8, The method of claim 1 further comprising: 
the node receiving an advertisement from the other node;  
the node creating the segment stack in response to the node receiving the advertisement;  
the node storing the segment stack in a table in memory, wherein the segment stack is mapped to a forward equivalency class (FEC) value.
Dutta discloses about FEC, see:
[0048] Various embodiments provide that an instantiated LSR at a network element or node may, in response to receiving via a peering session a FEC label mapping matching a FEC label mapping already received by another instantiated LSR at the network element, transmit a Label Release message via the peering session with a status code indicative of a detected loop condition.  In this manner a loop condition may be avoided. 

Claims 9-14 are rejected with the same rationales of Claims 1-8.

Claims 15-20 are rejected with the same rationales of Claims 1-8.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-5, 7, 9-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20130266012 A1) in view of Fendick (US 20090003364 A1).

2b. Summary of the Cited Prior Art
Dutta discloses a method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network (Fig 1-6).
Fendick discloses system for integrating multiple heterogeneous network functions (Fig 1-13).

2c. Claim Analysis
Regarding Claim 1, Dutta discloses:
A method comprising
[(Dutta discloses a method, see
[Abstract] A method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) instances sharing a common data plane at a network element or node. 
	Fig 1 and 5)]:
a node receiving a packet; the node attaching a segment ID stack to the packet
	[(Dutta discloses communicating label and segment ID, see:
	[0048] Various embodiments provide that an instantiated LSR at a network element or node may, in response to receiving via a peering session a FEC label mapping matching a FEC label mapping already received by another instantiated LSR at the network element, transmit a Label Release message via the peering session with a status code indicative of a detected loop condition. In this manner a loop condition may be avoided. 
	[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane. 
	Fig 1-4)];
wherein the segment ID stack comprises a first segment ID and a service segment ID, wherein the first segment ID and the service segment ID correspond to another node and a service provided by the other node, respectively
	[(Dutta discloses router, or segment ID, see:
	[0006] One embodiment provides a method for hosting multiple Label Distribution 
Protocol (LDP) Label Switch Router (LSR) instances sharing a common data plane at a network element, the method comprising: instantiating within a memory at the network element a plurality of LSR instances, each LSR instance having associated with it a respective LSR Identifier (LSR ID); and mapping each LSR ID to a respective IP address from a pool of IP addresses associated with the common data plane at the network element; wherein each LSR instance is adapted to support a respective LDP session with a LSR at a peer network element. 
 	[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane.
	Fig 1-5)];
the node forwarding the packet towards the other node after attaching the segment ID stack to the packet
	[(Dutta discloses processing, or switching, labels (or router ID) during packet delivery. The label switching includes detaching an old label and reattaching a new label, see:
	[0054] Other embodiments provide LSP as LDP over IGP shortcut over TE (Traffic Engineered) Tunnels where a LDP LSP further rides a TE (Traffic Engineered) MPLS tunnel denoted LSP Hierarchy. The LDP peering is targeted and LDP label is carried over the TE Tunnel, which is switched across each intermediate routing nodes. The TE tunnel can provide resilience to LDP LSP traffic when intermediate node or a link fails. 
	[0127] An LSR maintains learned labels in a Label Information Base (LIB). When operating in Downstream Unsolicited mode, the LIB entry for an address prefix associates a collection of (LDP Identifier, label) pairs with the prefix, one such pair for each peer advertising a label for the prefix. When the next hop for a prefix changes, the LSR retrieves the label advertised by the new next hop from the LIB for use in forwarding packets. To retrieve the label, the LSR maps the next hop address for the prefix to an LDP Identifier. Similarly, when the LSR learns a label for a prefix from an LDP peer, it determines whether that peer is currently a next hop for the prefix to determine whether it needs to start using the newly learned label when forwarding packets that match the prefix. To make that decision, the LSR maps an LDP Identifier to the various peers addresses to check whether any of them are a next hop for the prefix. To enable LSRs to map between a peer LDP Identifier and the peer's addresses, LSRs advertise its addresses using LDP Address and Withdraw Address messages as per procedures defined in RFC5036. 
	[0130] Method 400 begins at step 405 and proceeds to step 410, where a LSR determines the type of LDP Multiple instances to establish in a node. Referring to box 415, there are two major categories that lend to multiple LDP instances implementation namely, segmented network and Label Exchange for setting-up LSPs belonging to different FEC types. 
	Fig 4)].
	Dutta does not discloses about service segment ID.
	However, Fendick discloses:
wherein the segment ID stack comprises a first segment ID and a service segment ID, wherein the first segment ID and the service segment ID correspond to another node and a service provided by the other node, respectively
	[(Fendick discloses next hop ID (or segment ID) and service path flow-ID (or service segment ID) for processing packets, see:
	[0078] In one implementation, the message system uses a service path flow-ID (a pointer to the next module, I/O card, or port), which is looked-up by a service card indicating a next hop for a packet flow.  A next hop ID is then encoded into a header of a packet flow, indicating its next destination.  Accordingly, each sub-path (e.g., segment) of a programmable service path structure provides the information necessary 
	[0051] Service cards 202 comprise a portion of a forwarding plane for platform 
106 for processing packets.  Each service card 202 includes at least one packet processing application for performing a packet processing service.  Examples packet processing services include: performing policy enforcement (such as implementing firewall(s), and traffic conditioners), performing intrusion detection and prevention (such as Denial of Services detection, malware detection), performing packet analysis (such as accounting/metering and traffic monitoring), performing Network Address Translation, transcoding, or other suitable packet services that may be deployed in a network.  Other packet processing services may be performed as would be readily appreciated by those skilled in the art having the benefit of this disclosure. 
	Fig 2, and 3-7)];
the node forwarding the packet towards the other node after attaching the segment ID stack to the packet
	[(Fendick discloses processing service to packets based on service path flow-ID (or service segment ID), see:
	[0051] Service cards 202 comprise a portion of a forwarding plane for platform 
106 for processing packets.  Each service card 202 includes at least one packet processing application for performing a packet processing service.  Examples packet processing services include: performing policy enforcement (such as implementing firewall(s), and traffic conditioners), performing intrusion detection and prevention (such as Denial of Services detection, malware detection), performing packet analysis (such as accounting/metering and traffic monitoring), performing Network Address Translation, transcoding, or other suitable packet services that may be deployed in a network.  Other packet processing services may be performed as would be readily appreciated by those skilled in the art having the benefit of this disclosure. 
	Fig 2, and 3-7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dutta’s method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network with Fendick’s system for integrating multiple heterogeneous network functions (Fendick, Title).

Regarding Claim 2, Dutta discloses:
the node processing an IP address of the packet to generate a value;  the node accessing a table in memory that maps segment ID stacks to values
[(see:
[0026] A LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR 
ID and 2 byte label space identifier.  Usually a local IPv4 address in the system that is routable is mapped to the 4 byte LSR ID for operational simplicity.  In that way uniqueness of the 4 byte LSR ID is also achieved across the network.  If the label space ID is 0 then it means global/per platform label space where each local label programmed in data plane is unique across the system.  If the label space ID is non-zero then it means per interface label space where each local label programmed in data plane is unique across an interface only.  An example of such an interface is a label-
	Fig 1-4)];
the node reading the segment ID stack from the table that is mapped to the generated value
[(see:
[0006] One embodiment provides a method for hosting multiple Label Distribution 
Protocol (LDP) Label Switch Router (LSR) instances sharing a common data plane at a network element, the method comprising: instantiating within a memory at the network element a plurality of LSR instances, each LSR instance having associated with it a respective LSR Identifier (LSR ID); and mapping each LSR ID to a respective IP address from a pool of IP addresses associated with the common data plane at the network element; wherein each LSR instance is adapted to support a respective LDP session with a LSR at a peer network element. 
	Fig 1-4)].
 
Regarding Claim 3, Dutta discloses:
wherein the node is an ingress edge node of a network of nodes that provides communication connectivity between first and second customer edge routers, and wherein the ingress edge node receives the packet from the first customer edge node
[(see:
[0044] As depicted in FIG. 1, a traffic stream (e.g., a video or other data stream) is communicated from a source node, illustratively, LSR 110-1 to a destination node, For example, a first LSP may originate at source node 110-1 and pass through node 110-3 and terminate at node 110-6 with Edge LSR 110-7 being the destination node.  Similarly, a second LSP may originate at source node 110-1 and pass through node 110-2 and terminate at node 110-5 with Edge LSR 110-7 being the destination node. 
	Fig 1)].
 
Regarding Claim 4, Dutta discloses:
wherein the first segment ID comprises a nodal segment ID
[(see:
[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane. 
Fig 1-5)].
 
Regarding Claim 5, Dutta discloses:
wherein the first segment ID comprises an adjacency segment ID
	[(see:
	[0031] Two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session.  The Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs.  The Targeted Hello Adjacencies can be multi-hop away in a network and forms a multi-hop LDP session between non-directly connected LDP LSRs.  The LDP Session is the channel through which all labels and various signaling parameters are exchanged (e.g., Label Mappings) with respect to various FECs. 
	Fig 4)].
  
Regarding Claim 7, Dutta does not deep packet inspection.
However, Fendick discloses:
wherein the service comprises deep packet inspection
	[(see:
	Claim 3.  The platform as recited in claim 1, wherein executing at least one application includes executing an application associated with network security comprising at least one of a firewall process, a Deep Packet Inspection process, a virus detection process, and a denial of service detection process. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dutta’s method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network with Fendick’s system for integrating multiple heterogeneous network functions (Fendick, Title).
 



Regarding Claims 9-11 and 13, the claims disclose similar features as of Claims 1, 2, 4 and 7, and are rejected based on the same rationales of Claims 1, 2, 4 and 7.
Regarding Claims 15-18 and 20, the claims disclose similar features as of Claims 1, 2, 4, 4 and 2, and are rejected based on the same rationales of Claims 1, 2, 4, 7 and 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473